U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended December 31, 2011 ( )TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto Commission File No.333-118801 SMARTMETRIC, INC. (Exact name of small business issuer as specified in its charter) Nevada 05-0543557 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1150 Kane Concourse, Suite 400, Bay Harbor Islands, FL 33154 (Address of principal executive offices) (305) 495-7190 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of January 31, 2012, there were 108,815,986 shares issued and outstanding of the registrant’s common stock. 1 INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements F-1 Condensed consolidated balance sheets as of December 31, 2011 (unaudited)and June 30, 2011 F-1 Condensed consolidated statements of operations for the three and six months ended December 31, 2011 and 2010 (unaudited) and for the period from December 18, 2002 (inception) through December 31, 2011 (unaudited) F-2 Condensed consolidated statements of changes in stockholders’ equity (deficit) for the period December 18, 2002 (inception) through December 31, 2011 (unaudited) F-3 Condensed consolidated statements of cash flows for the six months ended December 31, 2011 and 2010 (unaudited) and for the period from December 18, 2002 (inception) through December 31, 2011 (unaudited) F-6 Notes to condensed consolidated financial statements (unaudited) F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures 7 PART II. OTHER INFORMATION 7 Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Removed and Reserved 8 Item 5. Other Information 8 Item 6. Exhibits 8 Signatures 9 2 PART I — FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) Condensed Consolidated Balance Sheets DECEMBER 31, June 30, (unaudited) Assets Current assets: Cash $ $ Prepaid expenses and other current assets Total current assets Other assets: Patent costs, less accumulated amortization of $10,875 and $10,125, respectively Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expenses $ $ Liability for stock to be issued Deferred Officer salary Shareholder loan Payroll taxes, withholdings and accrued interest and penalties Total current liabilities Stockholders' deficit: Preferred stock, $.001 par value; 5,000,000 shares authorized, 200,000 shares issued and outstanding Common stock, $.001 par value; 100,000,000 shares authorized, issued and outstanding 104,921,265 and 101,702,335 shares, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See notes to condensed consolidated financial statements. F-1 SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) Condensed Consolidated Statements of Operations (unaudited) During the Development Stage (December Six Months Ended Three Months Ended 18, 2002 to December 31, December 31, December 31, Revenues $
